ORDER

PER CURIAM.
Dewey R. Norvell, administrator of the estate of Stephen Norvell, deceased, (“Administrator”) appeals the judgment awarding him $2,000.00 for injuries sustained by Stephen in an automobile accident with Samson Crouppen (“Crouppen”).1 Administrator claims the trial court abused its *125discretion in refusing to grant a mistrial or a new trial due to Crouppen’s argument and offer of evidence that Stephen Nor-vell’s treating physician had his medical license revoked for falsifying records and improper prescriptions. Administrator further claims that the trial court’s actions in instructing the jury to disregard the evidence, polling the jury as to their ability to disregard the evidence, and giving a withdrawal instruction were insufficient to overcome the resulting prejudice.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The trial court’s judgment is affirmed pursuant to Rule 84.16(b).

. Stephen Norvell’s death was unrelated to any injuries suffered in the accident.